DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.

Claim Status
3.  The amendment, filed 04/04/22, has been entered.  Claims 1-11 and 29-33 are pending and under examination. Claims 12-28 are cancelled. Claims 29-33 are newly added. Claim 8 is amended.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 04/26/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 01/31/22:  None.

Maintained Rejection: Claim Rejections - 35 USC § 102
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.  Claims 1-3, 5-11, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahnell 1982 (US 4,321,322).
	Ahnell teaches methods for detecting and quantifying bacteria comprising an electrochemical method using dissimilar wire electrodes immersed in a liquid culture medium for measuring the oxidation-reduction potential thereof (e.g. column 1, lines 8-15; Ahnell claims 1 and 2; Figures 15 and 25; Example 2; meeting limitations found in instant claims 1 and 11). Ahnell teaches detecting and quantifying Pseudomonas aeruginosa and Staphylococcus aureus (i.e. infectious agents) without the use of labels (e.g. Examples 5 and 6; Table 7; meeting limitations found in instant claim 1). Ahnell teaches serial dilutions of samples with growth media comprising water, salts, and nutrients including a specific example of diluting 0.1 to 0.3 cc of sample/culture, and then transferring 1 cc of this diluted sample, into a dilution vial with a syringe (i.e. both sample delivery conduits) containing 9.0 cc of aqueous TSB growth media (e.g. see Figure 11; column 6, lines 9-20; and Example 2; meeting limitations found in instant claims 1, 2, 3, 5, and 9). Ahnell teaches during the testing period the device and contents are held at a constant temperature of 37ºC (i.e. between 30ºC and 40ºC) or at the temperature of maximum growth (i.e. temperature is a results effective variable; e.g. column 8, lines 23-32; and column 10, lines 9-11; meeting limitations found in claims 2 and 3). Ahnell teaches testing is conducted for over 500 minutes (i.e. over a period of time; e.g. see Examples 3 and 4; meeting limitations found in instant claim 1). Ahnell teaches time-to-detection varies with inoculum strength and inoculation time in a predictable fashion thereby permitting the accurate quantification of the organisms when compared with times-to-detection obtained using known inocula of the same organism (i.e. use of calibration curves; e.g. column 3, lines 58-62; Example 8; and Figures 12, 13, 24 and 25; meeting limitations found in instant claims 1 and 6). Ahnell teaches the use of platinum working electrodes and silver oxide reference electrodes (e.g. see Ahnell claims 9-11; and column 7, lines 3-20; meeting limitations in claims 1 and 10). Ahnell teaches analyzing urine samples comprising diluting the samples with TSB and maintaining samples at 37ºC in a warm air incubator prior to testing at 10-minute intervals (i.e. also over a period of time; e.g. Example 11; meeting limitations found in instant claims 1, 7 and 8). Ahnell teaches at least some of the samples were positive for bacteria and that the method finds particular utility in the detection of bacteria in similar biological fluids such as blood (e.g. column 9, lines 45-50; and column 20, lines 43-56; meeting limitations in newly added claim 29). Ahnell teaches the electrodes may be covered with filter paper and/or a conductive porous gel (e.g. see Ahnell claim 12; meeting limitations found in newly added claims 30 and 31). Ahnell teaches the electrodes are immersed in a liquid culture medium (i.e. necessarily requires a container for the liquid sample and electrodes from the top of said container; see Figures 29-30, and column 1, lines 8-15; meeting limitations found in newly added claim 32). Ahnell teaches electroanalytical detection of microorganisms by measurement of oxidation-reduction potential is known in the art, and that using a platinum electrode in combination with any commonly used reference electrode such as a calomel electrode, will evidence an equilibrium potential in growth medium proportional to dissolved oxygen in the medium and to any other oxidation-reduction reactions taking place in the solution and that because this is an equilibrium measurement, a voltmeter with very high input impedance must be used to measure the potential existing between the electrodes so as not to displace the equilibrium as a result of current flow (e.g. column 2, lines 36-63; meeting limitations found in newly added claim 33). Ahnell teaches the simplicity of the analytical cell coupled with the complexities of sample selection and interrogation suggest that their invention be practiced in a fully automated fashion (e.g. column 3, lines 10-15 and 63-68; and column 8, lines 33-50).
	Therefore, Ahnell anticipates the invention as claimed.


Applicant’s Arguments
9. Applicant argues:
The Examiner seems to agree with the Applicant that the voltammetric method taught by Ahnell is, in fact, a different method than the open-cell oxidation-reduction potential measurement mentioned in Ahnell. For example, Ahnell discloses: “The present invention detects the presence of bacteria in a suspect sample primarily by measuring the decrease in voltammetric oxygen current passing through an electroanalytical cell containing the sample and a fluid growth medium...Additional means is provided to measure the open- circuit voltage of the analytical cell in order to obtain information as to the type of bacteria ... present in the cell” (emphasis changed from original). Applicant argues that it is clear from Ahnell’s own disclosure that this voltammetric method is different from the ORP measurement; and thus, any disclosure in Ahnell concerning the voltammetric method should not be used to anticipate Applicant’s claims involving ORP monitoring. 

Ahnell requires that a series of voltage pulses be applied across the electrodes and measuring a resulting current through the cell prior to the trailing edge of each applied voltage pulse and that none of this relates to Applicant’s method of determining a concentration of an infectious agent using ORP monitoring.

With respect to Examiner’s comment that “Ahnell uses both methods for characterizing the bacteria in the sample and nothing in the instant claims precludes additional method steps”. Applicant contends that neither Ahnell nor Applicant’s claimed invention discusses “characterizing” bacteria. Ahnell makes clear that an additional “open-circuit voltage” measurement is made “in order to obtain information as to the type of bacteria (primarily aerobic or facultative anaerobic) present in the cell” (emphasis changed from original). 

Ahnell does not disclose monitoring the ORP of a diluted sample over a period of time using a parameter analyzer coupled to the sensor to determine the concentration of the infectious agent in the sample.

Ahnell explicitly disparages using the redox potential method by itself (emphasis in original).

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Examiner does not agree with Applicant and reiterates that the two types of measurements are used together in a single method by Ahnell, as set forth repeatedly; and thus, the Examiner does not concede the prior art teaches two mutually exclusive methods as Applicant is implying. Further, Applicant’s attention is drawn to the use of the word “primarily” (as opposed to “exclusively”) with regards to the measurements made.  Therefore, this argument is not persuasive because Ahnell explicitly teach using two types of measurements to acquire information regarding the amount and type of bacteria in a sample, which together lead to the same information as is claimed (i.e. the concentration of a particular type of bacteria). 
	With regards to argument B, it is again noted that nothing in the claims, as written, precludes the use of additional measurements in the method of detecting and quantifying bacteria in a sample (i.e. also see excerpt below).  In simplified terms, if one measurement yields a count (e.g. 100 bacterial cells) and a related measurement yields information regarding type (e.g. 50% aerobic bacteria), then together they yield a single method for quantifying (e.g. determining concentration of), for example, aerobic bacteria (i.e. 50 cells per volume tested).  Thus, this argument is not persuasive because the claims, as written, do not exclude additional measurements.
	With regards to argument C, the Examiner is baffled because the argument directly contradicts itself (see underlined sections above).  Accordingly, this argument is not persuasive because the number of bacteria and the type of bacteria are both clearly “characteristics” (i.e. an identifying feature or quality) of bacteria in a sample. 
	With regards to argument D, the Examiner again disagrees and notes:

    PNG
    media_image1.png
    218
    548
    media_image1.png
    Greyscale

Thus, this argument is not persuasive because it is not an accurate reflection of the teachings of the prior art. 
	With regards to argument E, i.e., Ahnell teaching away, the Office disagrees with Applicant’s interpretation of the prior art because MPEP 2131 states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); and In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the instant case, Ahnell uses both measurements for characterizing the bacteria in the sample and nothing in the instant claims precludes additional method steps (i.e. see “comprising” transitional phrase). For example, from Ahnell, column 7 (emphases added):

    PNG
    media_image2.png
    400
    417
    media_image2.png
    Greyscale

Therefore, this argument is not persuasive because, contrary to Applicant’s assertion, Ahnell does not teach to use voltammetric methods in lieu of ORP measurements, but rather explicitly uses both measurements together.  
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Maintained Rejection: Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.  Claims 1-11 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahnell 1982 (US 4,321,322) in view of Sandine et al. 1986 (US 4,615,978).
	The teachings of Ahnell are outlined above. 
The difference between the prior art and the invention is wherein the growth media within a sample delivery conduit is lyophilized or dried (i.e. in a powdered form) such that the dried growth media mixes with the diluted sample (e.g. see dependent claim 4). 
However, Ahnell also teaches that the selection of growth media is within the skill of the art (e.g. column 6, lines 30-45) and that their methods can be used to detect and quantify the present of any aerobic or facultative bacteria (e.g. column 5, lines 62-65). Ahnell also teaches that most biologically active species cannot function is strongly acidic media and thus buffering agents are needed to maintain the pH of the growth media near neutrality (e.g. column 7, lines 35-40).  
Therefore, it is the Office’s position that the order of the steps, for example, diluting a sample with liquid growth medium already reconstituted with water from a powder, as in the prior art reference; as compared to diluting a sample with water and then adding powdered growth medium to reconstitute the growth medium, as is in the instant claims; is analogous to the selection of any order of mixing ingredients which MPEP 2144.04 states is prima facie obvious absent new or unexpected results.  Therefore, the difference is interpreted as a difference in semantics because both sequences of steps yield a method with a composition comprising the same structural components used for the same purpose (i.e. a sample diluted with a growth medium for the subsequent monitoring of oxidation reduction potential).  
	Nevertheless, for the sake of completeness, in addition, Sandine teach the advantages of using a growth medium in a powdered form include maintaining pH during bacterial growth to minimize adverse effects of acid produced by the bacteria, even dispersion of the powdered form in a liquid sample, cost effectiveness, and readily available components (e.g. column 1, lines 55-65; and column 3, lines 10-20). Sandine teach powdered medium is mixed into liquid samples to form an insoluble salt or base sufficient to neutralize at least some of the acid generated during growth of the bacteria, while remaining non-toxic to the bacteria (e.g. column 2, lines 5-20). 
Therefore, it would have also been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for quantifying bacteria comprising inter alia diluting a sample with growth medium and monitoring redox potential, as taught by Ahnell, by using a growth medium in a dry powder form subsequently admixed with the liquid sample to be assessed, thereby arriving at the claimed invention, in order to maintain the pH in the liquid sample to be enumerated (i.e. not lose any cells to acid stresses), as taught by Sandine.  Thus, each element is taught in the prior art and the combination is beneficial; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because the dry powdered form was economical and made from readily available components and because it was easily dispersed in a suitable liquid, as taught by Sandine. Thus, the combination is also desirable; see MPEP 2144(II).  The person of ordinary skill in the art would have had a reasonable expectation of success because Ahnell already taught that most biologically active species cannot function is strongly acidic media and thus buffering agents were needed to maintain the pH near neutrality and Sandine already demonstrated adding the powdered form to liquid samples, maintained pH and minimized adverse effects of the acids naturally produced by the bacteria. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Ahnell contains a “base” method of quantifying bacteria comprising dilutions with a growth medium and Sandine contains a similar method for bacterial growth wherein the technique of using a powdered form of the growth media is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Sandine would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
14. Applicant argues that because the invention is patentable over Ahnell, dependent claim 4 is also patentable, for the same reasons as set forth above. 

15.  Applicant’s arguments have been fully considered but are not persuasive for the same reasons at set forth above. Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
16. No claims are allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                          

June 8, 2022